Appeal by defendant from a judgment of the County Court, Suffolk County, rendered October 1, 1976, convicting him of sexual abuse in the first degree and unlawful imprisonment in the first degree, upon his plea of guilty, and imposing indeterminate terms of imprisonment. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation. As so modified, judgment affirmed and case remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5) and for the fixing of the terms and conditions of probation in accordance herewith. The record reveals that one of the conditions for granting defendant bail pending appeal was that his status as an inpatient at the South Oaks Hospital continue. An updated psychiatric evaluation of the defendant, dated May 23, 1977, by the psychiatrist who has been treating him since he was placed in the hospital for inpatient care, notes he has responded favorably to treatment and that his condition has improved to such an extent that he is almost ready to return to the community with support and supervision provided by outpatient psychotherapy. Under these circumstances, we are of the opinion that his sentence of incarceration was inappropriate. Accordingly, the case has been remanded to the County Court in order that it may set guidelines for strict supervision by the Department of Probation during the period of probation. The County Court should also direct that defendant be provided outpatient psychotherapy treatment for the next two years at the South Oaks Hospital in accordance with the updated psychiatric evaluation of May 23, 1977. Margett, J. P., Shapiro, Titone and O’Connor, JJ., concur.